Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the Amendment/Arguments filed on December 13, 2021. Claims 2, 6, 11, 13, 15, 19, 24 and 26-28 were canceled. Claims 1, 3-5, 7-10, 12, 14, 16-18, 20-23 and 25 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (CN 201710982757.9, filed 10/20/2017) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 09/17/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Claim Objections
5.	Claims 1, 3-5, 7-10, 12, 14, 16-18, 20-23 and 25 are objected to because of the following informalities:

 “beam failure recovery” and “radio link monitor ‘RLM’ process” used in claim 1 and 14 cannot be understood clearly and leaves the reader in doubt as to the meaning of which it refers, thereby rendering the definition of the subject-matter of said claims unclear: whether the ‘beam failure recovery’ is the ‘successful’ or ‘unsuccessful’ beam failure recovery; and whether the ‘preset condition’ is for successful or unsuccessful beam failure recovery; what the radio link monitor ‘RLM’ process comprises/includes. In light of this lack of clarity, the scope of a claim or claim limitations followed will may be interpreted/examined as best understood henceforth.
Claims 3-5, 7-10, 12, 16-18, 20-23 and 25 are objected as they depend upon rejected independent claims 1 and 14; and since they do not add any feature(s) or subject matter that would solve the deficiencies of claims 1 and 14.
In a response to this Office Action, perhaps the Applicant should further amend the claim to reflect so. The Applicant is respectfully reminded that the subject-matter, for which protection is sought should be clear per se, and as mentioned above, they should include all the features essential to the definition of the invention. In the case of amending the claimed invention, Applicant is respectfully requested to verify and ascertain the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




6. 	Claims 1-3 and 14-16 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by R1-1717473 (“Discussion on beam failure recovery”, 3GPP TSG RAN WG1 Meeting #90 bis, October 9, 2017; cited by the applicants; hereinafter refer as ‘R1-1717473’).

- In regard to claim 1, R1-1717473 discloses for the method of processing beam failure recovery, performed by a User Equipment ‘UE’, which comprises 
controlling a behavior of monitoring a target beam by the UE and a behavior of monitoring a Radio Link Monitoring ‘RLM’ process by the UE in the case that a preset condition for beam failure recovery is met (for example see Section 2.4, defines an unsuccessful recovery in Proposal 6 and suggests ways to verify this analysis in Proposal 7 by applying timers or counting attempts. This defines the ‘behaviour’ of the radio link monitoring; and thereby the claimed ‘target beam’ corresponds to the disclosed candidate beam. The successful case is not explicitly discussed); 
declaring a Radio Link Failure ‘RLF’ or receiving data through the target beam (for example see Section 2.4, Proposals 7 and 8 describe both cases, the unsuccessful and the successful recovery. In the first cases RLF is transmitted to the higher layers. In the latter case no indication is sent and implicitly the identified beam is used for continuation of the connection);
wherein the controlling the behavior of monitoring the target beam of the UE and the behavior of monitoring the RLM process of the UE in the case that the preset condition for beam failure recovery is satisfied comprises: 
or 
controlling the UE to stop monitoring the target beam and controlling the UE to monitor the RLM process, in the case that a beam failure recovery of the UE fails; or 
controlling the UE to stop monitoring the RLM process, in the case that a beam failure recovery of the UE fails; or 
controlling the UE to stop monitoring the RLM process, when requesting a beam failure recovery of the UE or during a preset period after requesting a beam failure recovery of the UE (for example see Section 2.4, Proposals 7 and 8 describe, in case of unsuccessful recovery from beam failure, and before RLF is declared and after UE sends the indication to higher layer, e.g. ‘when requesting a beam failure recovery of the UE or during a ‘preset period’ after requesting a beam failure recovery of the UE’, ... UE does not need to continue monitoring BPLs and just wait for RLF declaration of higher layers, e.g. stop monitoring the ‘RLM process’; wherein beam failure event occurs when the quality of beam pair link(s), e.g. BPLs, ... falls low enough (e.g. comparison with a threshold, time-out of an associated timer), i.e. ‘preset period’, as disclosed in Section 1, last Agreements section in page 1).

- Regarding claim 14, it recites for the user equipment ‘UE’ (wherein, in the ‘UE’, elements such as ‘processor’, ‘memory’ and ‘program’ are inherently for performing such designed functions); which only differs from the invention as in claim 1 in terms of the category, e.g. ‘device’ vs ‘method’, and having limitations mirrored method steps of claim 1, respectively. Therefore, it is rejected by the same rationales discussed above.

R1-1717473 further discloses for the features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 1 and Section 2.4).

	- Regarding claims 7 and 20, in addition to features recited in base claims (see rationales discussed above), R1-1717473 further discloses for the features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claims 4-5, 8-10, 12, 17-18, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over R1-1717473 (“Discussion on beam failure recovery”, 3GPP TSG RAN WG1 Akoum et al. (U.S. 10,952,273; hereinafter ‘Akoum’).
	
	- In regard to claims 4 and 17, in addition to features recited in base claims (see rationales discussed above), R1-1717473 for features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4); but fails to explicitly disclose what Akoum discloses for sending of synch indication to upper layer and start/stop/reset the timer (for example see figs. 2-4; claims 1, 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-1717473 to include the teaching of Akoum on sending synch indication to upper layer and start/stop/reset the timer for making RLF decision in the system using multiple beams as disclosed in col. 1, line 18-21.
	 
	- Regarding claims 5 and 18, in addition to features recited in base claims (see rationales discussed above), R1-1717473 further discloses for features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4); but fails to explicitly disclose what Akoum discloses for consecutive number of synch indication (for example see figs. 2-4; col. 4, line 54 through col. 5, line 5; col. 5, lines 57-65; claims 1, 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-1717473 to include the teaching of Akoum on sending synch indication to upper layer and start/stop/reset the timer for making RLF decision in the system using multiple beams as disclosed in col. 1, line 18-21.

R1-1717473 further discloses for features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4); but fails to explicitly disclose what Akoum discloses for start/stop/reset the timer (for example see figs. 2-4; claims 1, 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-1717473 to include the teaching of Akoum on sending synch indication to upper layer and start/stop/reset the timer for making RLF decision in the system using multiple beams as disclosed in col. 1, line 18-21.

	- Regarding claims 10, 12, 23 and 25, in addition to features recited in base claims (see rationales discussed above), R1-1717473 further discloses for features of the claimed behavior in case of unsuccessful and in case of successful beam failure recovery (for example see Section 2.4); but fails to explicitly disclose what Akoum discloses for sending of synch indication to upper layer and start/stop/reset the timer (for example see figs. 2-4; claims 1, 6).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of R1-1717473 to include the teaching of Akoum on sending synch indication to upper layer and start/stop/reset the timer for making RLF decision in the system using multiple beams as disclosed in col. 1, line 18-21.

8. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art 

Response to Amendment/Arguments
9.	Applicant’s amendment/arguments filed on December 13, 2021 have been fully considered but they are not persuasive.
	Applicants, in the Remarks of the outstanding response, on pages 9-11, pertaining the rejection of claims 1 and 14 under 35 U.S.C 102(a)(1) or (2) as being anticipated by R1-1717473.
	In response to applicant’s argument, the examiner respectfully disagrees with the argument “R1-1717473 does not disclose: the UE monitors the target beam or stops monitoring the RLM process, when a beam failure recovery fails, or the UE stops monitoring the RLM process, when requesting a beam failure recovery of the UE or during a preset period after requesting a beam failure recovery of the UE”. 
For the “or” conditions, R1-1717473 does disclose for the UE stops monitoring the RLM process, when requesting a beam failure recovery of the UE or during a preset period after requesting a beam failure recovery of the UE as in Section 2.4, Proposals 7 and 8 describe, in case of unsuccessful recovery from beam failure, and before RLF is declared and after UE sends the indication to higher layer, e.g. ‘when requesting a beam failure recovery of the UE or during a ‘preset period’ after requesting a beam failure recovery of the UE’, ... UE does not need to continue monitoring BPLs and just wait for RLF declaration of higher layers, e.g. stop monitoring the ‘RLM process’; and wherein beam failure event occurs when the quality of beam pair link(s), e.g. BPLs, ... falls low enough (e.g. comparison with a threshold, time-out of an .

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagaraja et al. (U.S. 10,574,329), Määttanen et al. (U.S. 10,659,137), Guo et al. (U.S. 11,134,492) and Amuru et al. (U.S. 11,184,920) are all cited to show system/devices and methods for improving the radio/beam failure recovery in wireless communication networks, which are considered pertinent to the claimed invention.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


February 19, 2022